DETAILED ACTION
This office action is a response to the application 16/865,122 filed on May 1, 2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 and Claims 1-27 of U.S. Patent No. 10,021,027 and 10,693,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of the Patent. The table below shows only Example (sample) of Claims which are anticipated by of U.S. Patent No. 10,021,027 and 10,693,788.

Present Claims
US 10,021,027
US 10,693,788
1. A method comprising: generating, by a computing device, a first communication tunnel to a first tunnel endpoint; determining, based on receiving a response to a transmission, that the first tunnel endpoint is available, wherein the transmission is configured to dynamically generate and traverse within the first communication tunnel; and routing, based on the first tunnel endpoint being 






7. A method comprising: providing a plurality of identifiers to a first network device; selecting a first identifier of the plurality of identifiers; determining, based on whether a response is received to a transmission configured to dynamically generate and traverse within a communication tunnel, availability of a second network device associated with the selected first identifier; selecting a second identifier of the plurality of identifiers; and determining availability of a third network device associated with the selected second identifier.
  8. A system comprising: one or more computing devices, wherein at least one computing device of the one or more computing devices comprises: one or more processors; and a memory storing processor executable instructions that, when executed by the one or more processors, cause the at least one computing device to: provide, to a first network device, a plurality of identifiers; select a first identifier of the plurality of identifiers; determine, based on whether a response is received to a transmission, availability of a second 



Regarding Claims 1-20, Claims 1-20 and Claims 1-27 of U.S. Patent No. 10,021,027 and 10,693,788 disclose all the limitations of Claims 1-20 by eliminating limitations. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones U.S. Patent 8,279,759, hereinafter Jones.

Regarding Claim 15, Jones discloses a method (Abstract; Figure 1-3 and 5) comprising: 
sending, to a first network device, data comprising one or more identifiers (Ping monitoring of Figure 2 and Figure 3 and 3A; Column 2 [Line 27-48] ICMP echo request and reply with addressing (identifiers); Column 4 and Column 6 Contents of ICMP messages including various identifiers used for the packet to traverse and reach its destination and properly reply) ; 
receiving, from the first network device, based on the data, a response associated with a response time, wherein the response comprises an identifier of the one or more identifiers; and determining, based on the identifier (Figure 3B; Column 4 [Line 13-31] If a router cannot route an IP packet or datagram, the router can inform the source host via a "destination unreachable" ICMP message using an appropriate code value. One of the most common uses of the ICMP protocol is to test for reach-ability and measure round-trip response time (RTT) to/from a remote host by invoking the ICMP "echo request" and "echo reply" message types (i.e., the "ping" command). Many systems support some implementation of the "ping" command, which sends an 
and based on the response time satisfying a threshold, that the first network device is available, wherein the first network device is associated with the identifier (Column 4 [Line 13-31] ICMP used to communicate error and control information. The router receiving the ICMP message can inform the source host that the destination is unreachable using a code value. The ICMP may also be used to test reachability through round trip response time in which upon receiving that reply (within a predetermined time limit), the source machine can compute the send/receive time differential to measure the round-trip latency. If the reply is not received, the source detects that the destination host/router is currently unreachable or not responding. Ping commands rely on the requirement that any ICMP enabled machine that receives an ICMP "echo request" message is to respond with an "echo response" message returned to the request sender; Column 7 [Line 41-54] In cases where there is an error condition, the status code 94 provides that information from the PIWR 36 to the ping server 44. These conditions may include situations where the PIWR 36 is busy, unavailable, or the ping protocol inter-working function is not supported or is disabled at a particular router from which the service is requested from; That is Jones discloses determining by both the identifier included in 

Regarding Claim 16, Jones discloses the method of Claim 15. Jones further discloses wherein the first network device comprises a local area network gateway device, a wireless local area network gateway device, a router, customer premises equipment, or a combination thereof (Column 4 [Line 13-31] ICMP to router and determining router availability).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Jones in view of Sampath et al. U.S. Patent Application Publication 2014/0204730, hereinafter Sampath.

Regarding Claim 17, Jones discloses the method of Claim 15. Jones further disclose wherein determining, based on the identifier, and based on the response time satisfying the threshold, the availability of the first network device comprises determining the availability of the first network device via at least one of an internet control message protocol (ICMP) echo and echo reply.
Jones fails to disclose the alternative limitation comprises determining the availability of the first network device via at least one of where an address resolution protocol (ARP), dynamic host configuration protocol (DHCP) discovery, packet counting, an ICMP v6 packet, a neighbor solicitation, a neighbor advertisement, or a router advertisement.
However, Sampath teaches the alternative limitations determining the availability of the first network device via at least one of where an address resolution protocol (ARP), dynamic host configuration protocol (DHCP) discovery, packet counting, an ICMP v6 packet, a neighbor solicitation, a neighbor advertisement, or a router advertisement (Figure 6; Paragraph [0039] The message may be an address resolution protocol (ARP) request, a neighbor discovery (ND) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones with the teachings of Sampath. Sampath provides a solution which enables utilizing a default redundancy system that does not use virtual router redundancy protocol, so that a gateway redundancy system can be implemented in the network with simpler routers in an efficient manner (Sampath Abstract; Paragraph [0014-0016]).

Regarding Claim 18, Jones discloses the method of Claim 15. Jones discloses determining the availability of a first network device but fails to explicitly disclose determining, based on the response time failing to satisfy the threshold, availability of a second network device and sending, based on the availability of the second network device, the data to the second network device.
However, Sampath teaches determining, based on the response time failing to satisfy the threshold, availability of a second network device and sending, based on the availability of the second network device, the data to the second network device (Figure 9; Paragraph [0055-0057] ] if no response was received during the predetermined timeout period, the process will send (910) a message to a second device in the network that is capable of being a gateway and also wait (912) until the predetermined timeout period has lapsed. Again, the process includes determining (914) whether a response to this last message was received during the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones with the teachings of Sampath. Sampath provides a solution which enables utilizing a default redundancy system that does not use virtual router redundancy protocol, so that a gateway redundancy system can be implemented in the network with simpler routers in an efficient manner (Sampath Abstract; Paragraph [0014-0016]).

Regarding Claim 19, Jones in view of Sampath discloses the method of Claim 18. Jones in view of Sampath further disclose wherein determining the availability of the second network device comprises determining the availability of the second network device via at least one of an internet control message protocol (ICMP) echo and echo reply, an address resolution protocol (ARP), dynamic host configuration protocol (DHCP) discovery, or packet counting (Jones Column 4; Sampath Figure 9; Paragraph [0055-0057] ] if no response was received during the predetermined timeout period, the process will send (910) a message to a second device in the network that is capable of being a gateway and also wait (912) until the predetermined timeout period has lapsed. Again, the process includes determining (914) whether a response to this last message was received during the second predetermined timeout period. If a response was received during the predetermined timeout period, then the process includes designating (916) the responding device as the master gateway; That is if the first gateway is not available a second .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Sampath as applied to claim 18 above, and further in view of Busch et al. U.S. Patent 8,400,910, hereinafter Busch.

Regarding Claim 20, Jones in view of Sampath disclose the method of Claim 18. Jones in view of Sampath fail to explicitly disclose providing a communication tunnel between the first network device and the second network device.
However, Busch more specifically teaches providing a communication tunnel between the first network device and the second network device (Figure 8; Column 5 [ Line 35-67] and Column 9 [Line 9] – Column 10 [Line 25] Various tunnels established between two endpoints. Where if one endpoint or tunnel becomes non-operational a provides increased redundancy and a tunnel is provided between devices to allow data to remain operational and active).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones in view of Sampath with the teachings of Busch. Busch provides a solution which enables eliminating reconfiguration of the tunnels on low capacity packet switches, thus reducing dropping of the packets. The method enables utilizing the combinations of tunnels to relay the packets from a low capacity packet switch to a high capacity packet switch so as to reduce a number of packet switches that perform tunnel reconfiguration due to physical link failure. The method enables the backup tunnels to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Denecheau et al. U.S. Patent Application Publication 2004/0017769 – Method of Establishing A Route Redundancy in a Data Transmission System Using Static Routes
Syed et al. U.S. Patent Application Publication 2007/0280135 – Apparatus and Method for Monitoring Status of a Network Element
Swallow et al. U.S. Patent Application Publication 2008/0080507 – Directed Echo Request and Reverse Traceroute
Shimada U.S. Patent Application Publication 2004/0184458 – Network Information Detection Apparatus and Method 
Sheriff et al. U.S. Patent Application Publication 2011/0310787 – Maintaining Network Connectivity

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414